20-11129-mew   Doc 3-2   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit B
                                  Pg 1 of 2



                                Exhibit B
20-11129-mew      Doc 3-2     Filed 05/08/20 Entered 05/08/20 15:34:07             Exhibit B
                                       Pg 2 of 2



            THIS LETTER IS INTENDED SOLELY FOR REGISTERED SHAREHOLDERS OF
   THE IIG GLOBAL TRADE FINANCE FUND LTD. AND OF THE IIG STRUCTURED TRADE
                 FINANCE FUND LTD., AND IS STRICTLY CONFIDENTIAL

November 14, 2018

To: Registered shareholders (“Shareholders”) of IIG Global Trade Finance Fund Ltd.
(“GTFF”) and of IIG Structured Trade Finance Fund Ltd. (“STFF”), each a “Fund” and
together the “Funds”.


Dear Shareholders:

We are writing today to advise you of several important developments relating to the
Funds.

As has been previously disclosed to each investor, in June 2018, the Funds’ Investment
Adviser, The International Investment Group L.L.C. (“IIG”), and each of the principals
(David Hu and Martin Silver), received subpoenas from the U.S. Securities and Exchange
Commission. The subpoenas contain document requests that seek information regarding
IIG’s policies, fund assets and other documents relating primarily to the valuation of
assets in the portfolios of the funds it manages.

Given the market conditions in South America and other factors, coupled with the SEC
inquiry, we have advised the Funds’ Directors that we intend to wind down the Funds and
have engaged a qualified independent consultant, Scott Steinberg, who has represented
distressed businesses for thirty five years in all phases of business wind downs, to assist
in such efforts for the Funds. We expect that this process will take a significant period of
time due to the complexity of the underlying markets. While we are working diligently
to maximize the value of the Fund’s assets, we believe that various factors have resulted
and will likely result in significant impairment to the value of the portfolio in an amount
that we cannot currently determine. We do not anticipate distributing NAVs nor
completing any audits currently underway for the foreseeable future.

Given the above actions, the Directors have resolved, pursuant to the respective Funds’
Articles of Association, to cease all redemptions effective September 17, 2018.

IIG is dedicated to maximizing the value of the Fund and will keep all investors advised
of the progress.

The IIG Global Trade Finance Fund Ltd.
The IIG Structured Trade Finance Fund Ltd.

CC: Andrés Carral Cuevas,
    Martin Laidlaw
    David Hu and Martin S Silver, The International Investment Group L.L.C.
